April 21, 1993    UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 92-1659

                       DAVID VEGA-MENA,

                    Plaintiff, Appellant,

                              v.

                  UNITED STATES OF AMERICA,

                     Defendant, Appellee.

                                         

                         ERRATA SHEET

   The  opinion  of this  Court issued  on  April 13,  1993, is
amended as follows:

   On page 12, last line, delete "is" after "it".

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 92-1659

                       DAVID VEGA-MENA,

                    Plaintiff, Appellant,

                              v.

                  UNITED STATES OF AMERICA,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

         [Hon. Carmen C. Cerezo, U.S. District Judge]
                                                    

                                         

                            Before

                   Torruella, Circuit Judge,
                                           

               Campbell, Senior Circuit Judge,
                                             

             and Skinner,* Senior District Judge.
                                                

                                         

Eli B. Arroyo with whom Andres  Garcia Arache and Alcides  Oquendo
                                                                  
Maldonado were on brief for appellant.
     
Silvia Carreno Coll, Assistant  United States Attorney,  with whom
                   
Daniel F. Lopez-Romo,  United States  Attorney, was on  brief for  the
                
United States.

                                         

                        April 13, 1993
                                         

                

*Of the District of Massachusetts, sitting by designation.

          CAMPBELL,  Senior  Circuit  Judge.    Appellant,  a
                                           

security  guard injured on the  job at a  United States naval

station  in  Puerto  Rico,  brought  this  negligence  action

against  the  United States  and  others  after he  collected

benefits  under Puerto  Rico's workers'  compensation system.

The  United States District Court for  the District of Puerto

Rico granted summary judgment  for the United States, finding

that the United  States was appellant's "statutory  employer"

and  thus immune  from suit  under the Puerto  Rico Workmen's

Compensation Act.  Appellant argues on  appeal that the court

misapplied  Puerto Rico  law, and,  in the  alternative, that

federal law preempts the  statutory employer immunity rule of

Puerto Rico law.  We affirm the grant of summary judgment.

                              I.

          In 1988, appellant David Vega-Mena  was employed by

Vigilantes,  Inc. ("Vigilantes"), a Puerto Rican corporation,

as a security guard.  Pursuant to  a contract with the United

States  of   America,  Vigilantes  provided   security  guard

services at the United  States Naval Station, Roosevelt Roads

in Ceiba, Puerto Rico.   On the evening of October 13,  1988,

Vega-Mena was  performing his duties  as a security  guard at

the Roosevelt Roads naval station when he fell into a tank of

waste diesel fuel and sustained serious injuries.  

          Vigilantes was an insured employer pursuant to  the

Puerto Rico Workmen's Compensation Act ("PRWCA"), 11 L.P.R.A.

                             -3-

   1 et seq., and  Vega-Mena applied for,  and collected, all
            

the  benefits available to  him as an  employee of Vigilantes

under the PRWCA.  Thereafter,  in October 1990, Vega-Mena and

other  plaintiffs brought  this  civil action  in the  United

States District Court for the District of Puerto Rico against

the United States, Vigilantes,  and certain other defendants.

Plaintiffs  alleged  that defendants'  negligence  had caused

Vega-Mena's  injuries.   For  reasons  not  relevant to  this

appeal, the complaint was amended in April 1991 to name Vega-

Mena  as  the sole  plaintiff and  Vigilantes and  the United

States as the only defendants.

          Both  the original  and amended  complaints alleged

that  the  district court  had  jurisdiction  pursuant to  28

U.S.C.    1346, the  jurisdictional provision of  the Federal

Tort Claims Act.  The complaints also referred to 28 U.S.C.  

2671, which  defines terms  used in  the Federal Tort  Claims

Act.  The only cause of action alleged was for "negligence."

          The  district court  dismissed  the claims  against

Vigilantes  on jurisdictional  grounds.   Vega-Mena  does not

appeal from that  ruling.   In July 1991,  the United  States

moved for summary  judgment on  the claims against  it.   The

government argued that the Puerto Rico Workmen's Compensation

Act entitled  it  to "statutory  employer"  immunity  against

appellant's action.  Vega-Mena replied that the United States

did not meet  the requirements of  Puerto Rico for  statutory

                             -4-

employer  status.   In  the  alternative,  he contended,  the

Longshore and  Harbor Workers' Compensation Act,  33 U.S.C.  

901 et seq.     which applied to his case,  appellant argued,
           

by  force  of the  Defense  Bases Act,  42  U.S.C.    1651   

preempted Puerto Rico's statutory employer rule, disentitling

the United States to statutory employer immunity.  

          The district court granted  summary judgment to the

United States, finding no genuine issue of  material fact and

holding  that  the  PRWCA  provided the  United  States  with

statutory   employer  immunity.      The  court   noted  that

plaintiff's original and amended complaints made no reference

to the  Longshoreman and Harbor Workers'  Compensation Act or

the  Defense Bases  Act, but stated  that "the  outcome would

have been the same" even if  he had "brought the claim" under

those acts.   Appellant  Vega-Mena appeals from  the district

court's final order to the extent it granted summary judgment

for appellee, the United States.

                             II.

A.  Puerto Rico Statutory Employer Doctrine
                                           

          Vega-Mena   contends   that   the  district   court

misconstrued Puerto Rican law  in determining that the United

States  was  immune  as  a  "statutory  employer"  from  tort

liability for appellant's injuries. 

          Under  the workers'  compensation scheme  in Puerto

Rico, when an employee suffers an injury, illness, disability

                             -5-

or death  as a result  of "any  act or  function inherent  in

[his]  work," and his  employer is insured  according to law,

the  employee's right  to compensation  from the  employer is

limited to  the statutory  compensation  offered through  the

State Insurance Fund.  11 L.P.R.A.   2, 21; Santiago Hodge v.
                                                          

Parke Davis & Co., 126 D.P.R. 1 (1990)  (hereinafter Santiago
                                                             

Hodge P.R.)  (reprinted in  Santiago Hodge  v. Parke Davis  &
                                                             

Co., 909 F.2d 628, 635 (1st Cir.  1990) (hereinafter Santiago
                                                             

Hodge  II)).   The  injured worker  lacks  a cause  of action
         

against his employer for damages regardless of the employer's

degree  of negligence.  Santiago Hodge P.R., reprinted in 909
                                                         

F.2d at 636-37.   The  PRWCA does not,  however, prevent  the

injured  worker  from suing  a third  party  in tort  for the

worker's insured injuries, such  a defendant being a stranger

to the  employer-employee relationship.   Id. at 637;  see 11
                                                          

L.P.R.A.   32.1

                    

1.  11 L.P.R.A.   32 provides in part:

          In   case   where    the   injury,    the
          professional   disease,   or  the   death
          entitling  the workman or employee or his
          beneficiaries    to    compensation    in
          accordance  with  this  chapter has  been
          caused under circumstances making a third
          party   responsible   for  such   injury,
          disease, or death, the injured workman or
          employee or his  beneficiaries may  claim
          and recover damages  from the third party
          responsible for said injury,  disease, or
          death, within one year following the date
          of the final decision  of the case by the
          Manager of the State Insurance  Fund, who
          may  subrogate himself  in the  rights of

                             -6-

          The concept of  "statutory employer" was  fashioned

by the Puerto Rico courts to extend an employer's immunity to

certain persons  who were not technically  employers but were

thought to  deserve immunity  from tort liability  because of

their    close    involvement   in    the   employer-employee

relationship.  See Santiago  Hodge v. Parke Davis &  Co., 859
                                                        

F.2d 1026,  1029 (1st Cir. 1988)  (hereinafter Santiago Hodge
                                                             

I).   The courts took note  of the fact that  a contractor is
 

not   only  compelled   to  provide   workmen's  compensation

insurance for his own employees, see 11 L.P.R.A.   19, but is
                                    

also  "subsidiarily liable for the premium payments ('taxes')
                   

of the workers  of a  person who 'contracted'  with him  [the

contractor] or  the workers  of 'a contractor  or independent

subcontractor'  hired  by  him   when  the  latter  were  not

insured[.]"   Santiago Hodge P.R.,  reprinted in 909  F.2d at
                                                

637 (emphasis in  original); see 11 L.P.R.A.   20.2  The term
                                

                    

          the   workman   or   employee    or   his
          beneficiaries   to  institute   the  same
          action . . . .

2.  11 L.P.R.A.   20 provides:

               Every  insured  employer  shall,  on
          reporting his annual payrolls, include in
          said payrolls  the wages paid  to all the
          workmen  and  employees  working  for  or
          employed  by him,  whether by the  job or
          under some person  with whom the employer
          contracted  for  the  job,  or   under  a
          contractor  or  independent subcontractor
          employed or contracted by  said employer;
          and  all accounts  or taxes  collected by
          the   State   shall  be   based   on  the

                             -7-

"statutory employer" is thus  used by the Puerto  Rico courts

to  refer to "the principal contractor and to distinguish him

from the  subcontractor, the real or  contractual employer of

an   employee  who  seeks  compensation  for  a  work-related

accident, when  the principal contractor may  be protected by

the employer  immunity."   Santiago Hodge P.R.,  reprinted in
                                                             

909  F.2d  at  638.    One  purpose  for  making  contractors

responsible for the premiums incurred by subcontractors is to

encourage     principal     contractors,    when     choosing

subcontractors,  to insist  that  they carry  the appropriate

workers' compensation insurance.  Id. at 637.
                                     

          Puerto  Rico case  law  "has  only  recognized  the

'statutory  employer' within  the  context of  a contract  or

subcontract  for  work  or  services, and  only  for  project

owners, principal contractors or subcontractors who had, with

regard to the  injured worker, the mutual legal obligation to

insure him with the State Insurance Fund."  Id. at 638.  "The
                                               

determinant  factor  of immunity  is  the  existence of  that

direct or indirect link  between the workman who  suffers the

accident and the  employer in the course of  whose employment

and  as consequence of which  the injury takes  place."  Ruiz
                                                             

                    

          employer's current payroll in which shall
          be included the above-mentioned laborers;
          Provided, That this  provision shall  not
          be  applicable to employers for whom work
          is done by  an independent contractor who
          is  insured  as  an  employer  under  the
          provisions of this chapter.

                             -8-

Diaz  v. Vargas Reyes, 109 D.P.R.  761, 9 P.R. Sup. Ct. Off'l
                     

Translations 1019, 1024 (1980).

          Unless  there  exists  a  legal  nexus  linking the

worker's direct employer to the wrongdoer in the mutual legal

obligation to insure the employee  with the Fund, the alleged

wrongdoer  is   a  mere   "third  party"   lacking  statutory

protection  against claims  by  injured workers,  and not  an

immune "statutory employer."  Santiago  Hodge P.R., reprinted
                                                             

in  909 F.2d  at  638.   The  crucial factor  in  determining
  

whether the requisite  legal nexus exists  is the nature  and

terms  of the contractual relationship between the contractor

and subcontractor.   Id. at  639.  In Lugo  S nchez v. Puerto
                                                             

Rico Water Resources Auth.,  105 D.P.R. 861, 5 P.R.  Sup. Ct.
                          

Off'l Translations 1198 (1977), the Puerto Rico Supreme Court

held that a principal contractor who requires his independent

subcontractors to take  out workmen's compensation  insurance

has "insured"  the workmen of  the independent  subcontractor

and is  therefore immune from suit under the exclusive remedy

provision,  11 L.P.R.A.   21.   See Garcia  v. Friesecke, 597
                                                        

F.2d 284,  288-89  (1st Cir.),  cert.  denied, 444  U.S.  940
                                             

(1979); Santiago Hodge P.R., reprinted in 909 F.2d at 638.
                                         

          In the present case,  the district court ruled that

the United  States qualified as a  statutory employer because

it  shared   the  legal  obligation   to  insure  Vigilantes'

employees  under  the   Puerto  Rico  workers'   compensation

                             -9-

program.    The United  States and  Vigilantes clearly  had a

principal contractor-subcontractor relationship.  Under their

written agreement, Vigilantes was obligated to provide  guard

services to the United States at specified locations for  the

term  of the  contract.    Vigilantes'  employees,  including

appellant,   worked  as   guards  at   United  States   naval

facilities,   and  appellant  sustained  his  injuries  while

working as a Vigilantes  guard on patrol at such  a facility.

Even  more  to the  point,  the  United States  contractually

required  Vigilantes  to obtain  state  workers' compensation

insurance  for the security guards as required by Puerto Rico

law.3  It was under  this insurance that appellant, following

                    

3.   The relevant provision in the contract reads:

     H.18  INSURANCE
                    
          Within fifteen  (15) days  after the award  of this
     contract, the Contractor  [Vigilantes] shall furnish the
     OIC [a United  States government agency] certificate  of
     insurance as evidence of  the existence of the following
     insurance coverage in amounts  not less than the amounts
     specified below in accordance with the "INSURANCE - WORK
     ON A GOVERNMENT INSTALLATION" clause, Section I.

                           COVERAGE
COVERAGE       PER PERSON     PER ACCIDENT    PROPERTY

Comprehensive  $300,000       $1,000,000      $100,000 
General 
Liability

Automobile     $300,000       $1,000,000      $100,000
Liability

Worker's       AS REQUIRED BY STATE LAW
Compensation

(Other as required by State Law)

                             -10-

injury,  brought  his claim  for compensation  and recovered.

Given  the terms of the  contract between the  parties, it is

clear that  under Puerto Rico  law the requisite  legal nexus

existed between  the United  States and Vigilantes,  and thus

that the  United States  was properly  found by  the district

court to be immune as appellant's statutory employer.

          Appellant  makes only  one attack  on the  district

court's application of Puerto Rico law to  the facts, arguing

that the  contract between  Vigilantes and the  United States

was  essentially  a  "contract  for hire"  recognized  by  31

L.P.R.A.    4111, and that this type of contract creates only

a   relationship   of   employer-employee,  not   contractor-

subcontractor.4      However,   section  4111  only  entitles

                    

The Certificate  of Insurance  shall provide for  thirty days
written notice to the  OIC by the insurance company  prior to
cancellation or  material change  in policy coverage.   Other
requirements   and   information   are   contained   in   the
aforementioned "Insurance" clause.

4.  31 L.P.R.A.   4111 provides:

               Period  of  contract  for  services;
                                                   
          remuneration    The services  of servants
                      
          and  laborers may  be  contracted  for  a
          fixed period  of time, or without a fixed
          period.  A hiring for life shall be void.
          Professional  services,  as  regards  the
          remuneration  therefor, shall  be subject
          to  the  agreement  of  the  parties; and
          where  there  is   no  agreement  as   to
          remuneration,  and a  disagreement should
          arise  respecting  the  same,  the  party
          entitled to such remuneration may sue and
          recover  from  the   adverse  party   the
          reasonable value of such services  in any
          court of competent jurisdiction.

                             -11-

servants  and laborers  to  collect the  reasonable value  of

their  services  from an  employer  if  there  is no  written

employment agreement,  and prohibits  "hiring for life."   31

L.P.R.A.    4111.  It  does not in any way  alter or void the

terms of the  written contract between the  United States and

Vigilantes,   which   clearly   establishes   a   contractor-

subcontractor relationship sufficient  to entitle the  United

States  to  statutory  employer  immunity under  Puerto  Rico

law.5

          We  find  no  error,  therefore,  in  the  district

court's  holding  that, under  Puerto  Rico  law, the  United

States  is immune  as  a "statutory  employer"  from suit  by

appellant under Puerto Rican tort law.

B.    Applicability  of  the Longshore  and  Harbor  Workers'
                                                             

Compensation Act
                

          Appellant  argues, in  the  alternative,  that  the

United States is not immune because the federal Longshore and

Harbor  Workers' Compensation Act preempts Puerto Rico's rule

of statutory  employer immunity.  The  district court applied

Puerto  Rico law  because  appellant's  complaint stated  its

                    

5.  Appellant  argues  that  the  United  States  waived  the
affirmative defense of statutory employer immunity by failing
to raise  it in its answer  to the complaint.   We decline to
consider appellant's  argument because  he never  advanced it
before the district court.   Clauson v. Smith, 823  F.2d 660,
                                             
666 (1st Cir. 1987).

                             -12-

claim against the United States under the Federal Tort Claims

Act  ("FTCA").      The  complaint   expressly  invoked   the

jurisdictional  provision  of the  FTCA,  28  U.S.C.    1346,

without  mentioning any other federal or state law.  Under 28

U.S.C.    1346(b), the  district court has  jurisdiction over

actions against the United States for money damages:

          for   injury  or  loss  of  property,  or
          personal  injury or  death caused  by the
          negligent or wrongful act or  omission of
          any  employee  of  the  Government  while
          acting within the scope of his  office or
          employment, under circumstances where the
                                                   
          United States, if a private person, would
                                                   
          be liable  to the claimant  in accordance
                                                   
          with the  law of the place  where the act
                                                   
          or omission occurred.
                              

28 U.S.C.   1346(b) (emphasis supplied).   The district court

applied  the law  of  the place  where  the act  or  omission

occurred, Puerto Rico,  and reached the  conclusion, affirmed

supra, that  under  Puerto Rico  law  the United  States  was
     

immune as a statutory employer.

          Appellant concedes  that he sued the  United States

pursuant to the  FTCA and that the  FTCA mandates application

of  local law.   However,  he argues:  (1) the  Longshore and

Harbor Workers'  Compensation Act ("LHWCA"), 33  U.S.C.   901

et  seq., also  applies  to this  case,  as extended  by  the
        

Defense Bases Act,  42 U.S.C.   1651  et seq.; (2) the  LHWCA
                                             

exclusive liability provision, 33 U.S.C.   905(a), entitles a

contractor  to  statutory  employer   immunity  only  if  the

subcontractor actually fails to secure payment to the injured

                             -13-

worker; (3) the subcontractor  here, Vigilantes, did not fail

to secure compensation payments for appellant; (4) therefore,

under  the  LHWCA,  the  United States  is  not  immune  from

appellant's  suit for  damages; and, (5)  since the  LHWCA is

federal law, it preempts the inconsistent PRWCA rule and thus

should have been applied by the district court.

          Appellant's  preemption argument  presupposes that,

because his accident occurred on a naval base in Puerto Rico,

the Defense Bases  Act, 42  U.S.C.   1651  et seq.,  applies,
                                                  

mandating application  of the Longshore  and Harbor  Workers'

Compensation  Act.     See  42  U.S.C.     1651(a).6     This
                          

supposition may or may not be so.  It can be argued that, for

                    

6.  42 U.S.C.   1651 provides that:

          (a)  Except  as   herein  modified,   the
          provisions  of   the  Longshoremen's  and
          Harbor    Workers'   Compensation    Act,
          approved March 4,  1927 (44 Stat.  1424),
          as amended, shall apply in respect to the
          injury  or death of  any employee engaged
          in any employment   
               (2) upon any  lands occupied or used
          by  the  United  States  for  military or
          naval  purposes  in   any  Territory   or
          possession outside the continental United
          States (including the United States Naval
          Operating Base, Guantanamo Bay, Cuba; and
          the Canal Zone); 
          . . . .

Section 1651  also makes the LHWCA applicable to employees of
contractors  and  subcontractors  on  certain   public  works
projects outside the continental United States.   42 U.S.C.  
1651(a)(3)-(a)(5).      42   U.S.C.      1651(b)(4)   defines
"continental United  States" as "the States  and the District
of Columbia."

                             -14-

the narrow and specialized purposes of the Defense Bases Act,

Puerto Rico  is not  a "Territory or  possession outside  the

continental United States" as  those terms are there intended

to  be  understood.7    We  need  not,  however,  decide this

                    

7.  Appellant asserts without  analysis that bases in  Puerto
Rico  "obviously" fall  within the  definition of  "any lands
occupied or used by  the United States for military  or naval
purposes  in   any  Territory   or  possession   outside  the
continental  United States."  The  question is not so simple,
however.    The Defense  Bases Act  applies  to bases  in any
"territory,"  but that term is not defined by the Act nor has
appellant cited  any cases  interpreting it in  that context.
As we have noted before:

          The  term "territory"  does  not  have  a
          fixed and technical  meaning accorded  to
          it in all circumstances, and  thus Puerto
          Rico may be  found to be  included within
          one   act   whose  coverage   extends  to
          territories  of  the  United  States  and
          excluded  from  another.    Americana  of
                                                   
          Puerto  Rico, Inc.  v.  Kaplus, 368  F.2d
                                        
          431,  436 (3d  Cir. 1966),  cert. denied,
                                                  
          386 U.S.  943, 87  S.Ct. 977,  17 L.Ed.2d
          874 (1967).  "[W]hether Puerto Rico comes
          within   a    given   congressional   act
          applicable  in  terms  to a  'territory,'
          depends upon the character and aim of the
          act."  Puerto Rico  v. The Shell Company,
                                                  
          302 U.S. 253, 258,  58 S.Ct. 167, 169, 82
          L.Ed. 235 (1937).

Garcia  v.  Friesecke, 597  F.2d 284,  293 (1st  Cir.), cert.
                                                             
denied, 444  U.S. 940  (1979).  Nor  is it clear  whether the
      
Defense   Bases  Act  can   apply  concurrently   with  local
compensation acts.  See 42 U.S.C.   1651(c) (making liability
                       
of employer under  Defense Bases Act "exclusive  and in place
of  all  other liability  of  such  employer  . .  .  to  his
employees (and  their dependents) within the  purview of this
chapter, under  the workmen's compensation law  of any State,
Territory, or  other jurisdiction"); Flying Tiger Lines, Inc.
                                                             
v. Landy, 370 F.2d 46, 51-52 (9th Cir. 1966).
        
     In Royal Indemnity Co. v. Puerto Rico Cement  Corp., 142
                                                        
F.2d  237 (1st Cir.), cert. denied, 323 U.S. 756 (1944), this
                                  
court stated that the  purpose of the Defense Bases  Act "was

                             -15-

difficult question  in order  to resolve the  present appeal.

Even assuming the Act applies, and appellant falls within it,

appellant cannot prevail.   Hence, for purposes  of this case

only and  specifically without  deciding the issue,  we shall

assume that the  Defense Bases Act applies  to military bases

in  Puerto  Rico.   We shall  also  assume, again  solely for

purposes  of argument  and  without  actually deciding,  that

appellant could show on the particular facts of his case that

he satisfied  all other requirements of the Defense Bases Act

and the pertinent provisions of the LHWCA.8

                    

to  provide   the  same   relief  to   outlying  territories,
including . . .  Puerto  Rico, as  the  existing law  affords
employees in  the United  States" and  held that  the Defense
Bases Act applied exclusively and in place of the PRWCA.  Id.
                                                             
at 239.   How much of  Royal Indemnity is  still good law  is
                                      
unclear given  the comprehensive evolution since  1944 of the
law  of  federal  and  state  compensation  schemes  and,  in
particular, the subsequent amendment of    3(a) of the LHWCA,
upon  which  Royal  Indemnity  was  based.    See Simpson  v.
                                                         
Director, Office of Workers' Compensation  Programs, 681 F.2d
                                                   
81,  88 (1st  Cir. 1982)  (questioning continued  vitality of
Royal Indemnity after Calbeck v. Travelers Insurance Co., 370
                                                        
U.S. 114 (1962)), cert. denied sub nom. Bath Iron Works Corp.
                                                             
v. Director,  Office of Workers'  Compensation Programs,  459
                                                       
U.S. 1127  (1983); see generally  Lusson v. Carter,  704 F.2d
                                                  
646 (1st Cir.  1983); Garcia  v. Friesecke, 597  F.2d 284;  4
                                          
Arthur Larson,  The Law of Workmen's  Compensation,    89.10-
                                                  
.27(c) (1990).

8.  Appellant  has never  applied for  LHWCA benefits  on the
ground of entitlement  under the Defense Bases  Act, and thus
it  has never been  determined by the  Deputy Commissioner in
the applicable United States Department of Labor Compensation
District  whether  and  to what  extent  he  may  in fact  be
eligible for such benefits.  See  42 U.S.C.   1653; 33 U.S.C.
                                
  939; 20  C.F.R. pt. 702;  AFIA/CIGNA Worldwide v.  Felkner,
                                                            
930 F.2d 1111, 1112-14  (5th Cir.), cert. denied, 112  S. Ct.
                                                
297  (1991) (describing  procedures  for making  claims under
LHWCA as extended  by Defense Bases Act).  On the other hand,

                             -16-

          We   proceed,   therefore,   on  the   supposition,

arguendo,  that  Vega-Mena's  accident  occurred  within  the
        

concurrent  jurisdiction both  of  the Longshore  and  Harbor

Workers'  Compensation Act  and of  the Puerto  Rico Workers'

Compensation Act.   See Sun  Ship, Inc. v.  Pennsylvania, 447
                                                        

U.S.  715, 717-19  (1980)  (reviewing  history of  concurrent

jurisdiction  of  state  workers'  compensation  systems  and

LHWCA).     When  both  the  LHWCA  and  a  state  act  apply

concurrently,  the  injured  worker  is  free  to  apply  for

benefits  under either system.   Id. at 724.   "When laborers
                                    

file  claims  under the  LHWCA,  they  are compensated  under

federal standards.   And  workers who commence  their actions

under  state  law  will generally  be  able  to  make up  the

difference  between  state  and  federal  benefit  levels  by

seeking relief  under the  Longshoremen's Act, if  the latter

applies."  Id.
              

          That  appellant could  have  applied (as  we assume
                                              

arguendo) for  benefits under the  LHWCA, does not  mean that
        

any tort claim he may have against a third party is a federal

cause of  action.   Though appellant's injury  occurred on  a

naval  base, he has neither  alleged nor does  he or could he

argue  that he has a federal maritime cause of action against

                    

appellant  has  applied  for,  and  has  received,  workmen's
compensation  benefits under  Puerto  Rico law.   As  we have
already  held,  the  United  States is  an  immune  statutory
employer under Puerto Rico law.

                             -17-

the United States.  The LHWCA itself clearly creates no cause

of  action  against  the   United  States  as  the  allegedly

negligent third-party contractor.  Griffis v. Gulf Coast Pre-
                                                             

Stress  Co., 850  F.2d 1090,  1091 (5th  Cir. 1988);  Ward v.
                                                          

Norfolk Shipbuilding & Drydock Corp., 770 F. Supp. 1118, 1121
                                    

(E.D. Va. 1991).   The  only cause of  action for  negligence

against third parties expressly referred to in section 905 is

that  against vessels pursuant to 33 U.S.C.   905(b).9  Hence

while section 905(a), and  33 U.S.C.   933, provide  that the

LHWCA does not limit an injured worker's right to sue a third
                    

party, those provisions do not create, nor do they purport in
                                     

any  way  to  establish,  the  third  party's  liability  for

negligence.10  The liability  of a third party, other  than a

                    

9.  33 U.S.C.   905(b) establishes  a cause of action against
vessels for negligence:

          In  the  event  of  injury  to  a  person
          covered  under this chapter caused by the
          negligence of a vessel, then such person,
          or anyone otherwise  entitled to  recover
          damages by reason  thereof, may bring  an
          action  against such  vessel  as a  third
          party in accordance  with the  provisions
          of section 933 of this title, . . . .

10.  33 U.S.C.   933(a) provides:

               (a)  Election  of  remedies   If  on
                                          
          account  of  a  disability  or  death for
          which compensation is payable  under this
          chapter  the  person  entitled   to  such
          compensation determines  that some person
          other  than the employer  or a  person or
          persons  in  his   employ  is  liable  in
          damages, he  need  not elect  whether  to
          receive such compensation  or to  recover

                             -18-

vessel, must arise under some federal or state law other than

the LHWCA.   Griffis, 850 F.2d at 1091; Ward, 770 F. Supp. at
                                            

1121-22.  Here, the  only cause of action against  the United

States  is  based  on  Puerto  Rico  negligence  law  as made

applicable by the Federal Tort Claims Act.  "[W]hen state law

creates a cause  of action, the State  is free to define  the

defenses to  that claim,  including the defense  of immunity,

unless, of course, the state rule is in conflict with federal

law."     Ferri  v.  Ackerman,  444  U.S.  193,  198  (1979).
                             

Therefore, unless the statutory employer immunity rule of the

PRWCA  is in conflict with  the LHWCA rule,  in particular 33

U.S.C.    905(a), under the  circumstances of this  case, the

Puerto Rico defense to appellant's claim applies and, as held

above,  the   United  States   is  immune   from  appellant's

negligence action.

          After  examining the precise  scope of  the federal

and  Puerto  Rico  rules,  and keeping  in  mind  the Supreme

Court's  admonition to  avoid "seeking out  conflicts between

federal  and  state  regulation where  none  clearly exists,"

Huron Portland Cement Co.  v. City of Detroit, 362  U.S. 440,
                                             

446  (1960),  we  find  no conflict  in  these  circumstances

between  the  LHWCA's exclusive  liability provision  and the

Puerto  Rico  rule  of   statutory  employer  immunity.    As

                    

          damages against such third person.

                             -19-

explained in  Part II.A. supra, under  Puerto Rico's workers'
                              

compensation  scheme  all  employers  must  insure their  own

employees  and,   in  return,  their   liability  for   their

employees'  injuries  is  limited  by  11  L.P.R.A.     21 to

workers' compensation payments.  11 L.P.R.A.   21 provides:

            21.   Exclusiveness of remedy   When an
                                         
          employer insures his workmen or employees
          in  accordance  with  this  chapter,  the
          right   herein   established  to   obtain
          compensation  shall  be  the only  remedy
          against the employer, even in those cases
          where maximum  compensations and benefits
          have    been   granted    in   accordance
          thereof; . . . . 

In shorthand,  11 L.P.R.A.   21  entitles complying employers

to "immunity" from damages actions  by injured employees.  In

addition,  a   contractor  is  secondarily  liable   for  the

insurance premium payments for its  subcontractor's employees

when the subcontractor is not properly insured.   11 L.P.R.A.

  20.   As interpreted by the Puerto Rico Supreme Court, this

mutual obligation  entitles contractors to  the same immunity

enjoyed by employers and so such contractors are deemed to be

"employers" for the purposes  of 11 L.P.R.A.   21.  They have

so-called  "statutory employer  immunity."   This means  that

such  a contractor can invoke  11 L.P.R.A.    21 as a defense

against claims by his subcontractors' injured employees.

          Under the LHWCA, as  under the Puerto Rico statute,

an  employer must "secure the payment to his employees of the

compensation payable"  under the  LHWCA, 33 U.S.C.    904(a),

                             -20-

and  in exchange is liable  to injured employees  only to the

extent  of the workers'  compensation payments.   33 U.S.C.  

905(a).    In  contrast  to the  PRWCA,  however,  the  LHWCA

requires  contractors  to   secure  compensation  for   their

subcontractor's  employees  only  if  the  subcontractors are
                                    

actually  uninsured.  33 U.S.C.    904(a).   The more limited

responsibility  of  contractors  for   their  subcontractors'

employees is mirrored by the limited immunity for contractors

granted by 33 U.S.C.   905(a):

          The liability of  an employer  prescribed
          in  section 904  of this  title shall  be
          exclusive  and  in  place  of  all  other
          liability   of   such  employer   to  the
          employee,  .   .  .  except  that  if  an
          employer  fails  to  secure   payment  of
          compensation as required by this chapter,
          an injured  employee .  . . may  elect to
          claim compensation under this chapter, or
          to  maintain  an  action  at  law  or  in
          admiralty for damages  on account of such
          injury or death.  . . .  For  purposes of
          this  subsection,  a contractor  shall be
          deemed the employer of  a subcontractor's
          employees only if the subcontractor fails
          to  secure the payment of compensation as
          required by section 904 of this title.

Thus,  a  contractor  is  entitled  to  so-called  "statutory

employer"  immunity   under  section   905(a)  only   if  the

contractor is compelled by  section 904(a) to secure workers'

compensation  for the  subcontractor's employees  because the

subcontractor fails to do so and the contractor actually does

secure the payment.   Louviere v. Marathon Oil Co.,  755 F.2d
                                                  

428, 429-30 (5th Cir. 1985).

                             -21-

          Clearly,  then,  the  statutory  employer  immunity

provisions of the  LHWCA and  the PRWCA are  different.   Cf.
                                                             

Garcia v. Friesecke, 597 F.2d 284, 293 (1st Cir.) (explaining
                   

differences    between    Puerto    Rico   Supreme    Court's

interpretation of PRWCA, which grants immunity to contractors

who  require  subcontractor  to acquire  insurance,  and  the

former  1st Circuit  interpretation of  the PRWCA,  which did

not), cert.  denied, 444  U.S. 940  (1979).   It is far  less
                   

clear, however, that they  are in "conflict."  We  think they

are  not.  As we decided supra, the United States is entitled
                              

to immunity  as  an  "employer"  within  the  meaning  of  11

L.P.R.A.   20 against a Puerto Rico negligence action brought

by this  employee who  was  both insured,  and has  recovered

compensation,  under Puerto  Rico's Act.   Even  assuming the

United  States  would  fail were  it  to  try  to invoke  the

statutory  employer immunity  created  by  section  905(a),11

this shows only that  the federal statute does not go  so far

as Puerto  Rico's to bar third-party actions by employees who

come  within its  own program.   The  LHWCA does  not express

disapproval  of  a state's  affording  a  different or  wider

employer's immunity in the case of its own insureds.   

                    

11.  Whether the United States  would not be federally immune
                                         
is by  no  means  clear  on  this record.    To  qualify  for
immunity,  the United  States  would have  to  show that  (a)
Vigilantes failed to secure LHWCA compensation as required by
section 904;  and (b) the  United States  itself secured  the
payment  of such compensation.  The facts pertaining to these
issues were not developed below.

                             -22-

          Conflict  is  lacking  because,   although  section

905(a)  does  not  give   the  United  States  immunity  from
                       

appellant's  suit, neither  does  it take  away the  immunity
                                               

separately  created by  Puerto Rico's  workmen's compensation

laws.   The last  sentence of  section 905(a)  seems crucial:

"For  purposes  of this  subsection,  a  contractor shall  be
                                   

deemed the  employer of  a subcontractor's employees  only if

the subcontractor fails to secure the payment of compensation

as required by section 904 of this title." 33 U.S.C.   905(a)

(emphasis added).   On its  face, section  905(a) limits  the

extent of immunity for contractors only "for purposes of this

subsection."  That  is, a contractor cannot  invoke the first

sentence  of section 905(a)     which limits the liability of

an "employer"  who complies with 33  U.S.C.   904(a)     as a

shield  against  liability to  employees  of  a subcontractor

unless   the   subcontractor   actually   fails   to   secure

compensation.  Section 905(a) does not refer  to or otherwise

implicate immunities granted by  other federal or state laws.

In this case, the United States did not invoke section 905(a)

as a defense  against appellant's action.  Instead,  it found

shelter  in a  Puerto Rico  statute, 11 L.P.R.A.    21.   So,

while section 905(a) does not confer immunity upon the United

States  here,   neither   does  it   facially  prohibit   the

application of immunity created by Puerto Rico law.

                             -23-

          Moreover, the legislative history of section 905(a)

contains no evidence that Congress intended to preempt state-

law rules of  statutory employer immunity when  the LHWCA and

state  acts have  concurrent jurisdiction.   Congress amended

sections 4(a) and  5(a) of  the LHWCA, 33  U.S.C.     904(a),

905(a),  to   legislatively  overturn  the   Supreme  Court's

decision  in Washington  Metropolitan Area  Transit Auth.  v.
                                                         

Johnson, 467 U.S. 925  (1984).  See H.R. Conf. Rep. No. 1027,
                                   

98th   Cong.,  2d   Sess.  24   (1984),  reprinted   in  1984
                                                       

U.S.C.C.A.N.  2734,  2774;12  Griffis,  850  F.2d  at   1091;
                                     

                    

12.  The relevant portion of  the Joint Explanatory Statement
of the Committee of Conference reads:

               The  Senate  bill addresses  several
          issues  growing out  of the  liability of
          employers and third  parties for  damages
          or compensation. . . .
               The Conference substitute deals with
          the  issues  of overlapping  and indirect
          liability  and  of  exclusive  remedy  as
          follows:
          . . . .
               Third, the substitute addresses that
          issue  of immunity in the situation where
          an employee  of a subcontractor  brings a
          third party action against the contractor
          for a work-related  injury.  The  Supreme
          Court  in  Washington  Metropolitan  Area
                                                   
          Transit Authority v.  Johnson, 104  S.Ct.
                                       
          2827  (1984),  changed key  components of
          what  had  widely  been regarded  as  the
          proper  rules  governing  contractor  and
          subcontractor   liability   and  immunity
          under   the  Longshoremen's   and  Harbor
                                                   
          Workers' Compensation Act.
                                   
               The   Conference   substitute,    in
          disapproving  WMATA v.  Johnson, achieves
                                         
          the following: First,  the obligation  of
          the contractor to secure compensation for

                             -24-

Garvin v. Alumax of  South Carolina, Inc., 787 F.2d  910, 916
                                         

(4th Cir.), cert. denied,  479 U.S. 914 (1986).   The Supreme
                        

Court in Washington Metropolitan  Area Transit had held that,
                                              

under section 5(a) before it was amended in 1984, contractors

were  entitled to immunity as "employers" so long as they had

not  defaulted  on their  obligation  under  section 4(a)  to

                    

          the  employee of  the subcontractor  is a
          contingent one, which  is triggered  only
          upon the failure of the  subcontractor to
          secure    compensation   for    its   own
          employees.      Second,  the   contractor
          remains  amendable [sic]  to suit  by its
          subcontractors'   employees   in    those
          instances   where    the   subcontractor-
          employer  has   fulfilled  its  statutory
          obligation to secure compensation for its
          employees.    Third,  however, where  the
          subcontractor   defaults    in   securing
          compensation,    thus    triggering   the
          contractor's  obligation, and  the latter
          fulfills that  obligation, the contractor
          is deemed an  "employer" for purposes  of
                                                   
          section  5(a)  and therefore  entitled to
                       
          immunity from suit by the subcontractor's
          employees.    Fourth,  if the  contractor
          utilizes a "wrap-up" insurance  policy to
          provide   insurance   coverage  for   the
          benefit      for      satisfying      the
          subcontractor's  primary   obligation  to
          secure compensation, the contractor still
          remains  amenable to suit by employees of
          the  subcontractor;  the contractor  does
          not  enjoy  the   immunity  afforded   by
                                                   
          Section 5(a) of the Act.
                                 
               . . .  WMATA, the conferees believe,
                           
          does  not  comport  with the  legislative
          intent  of the Act nor its interpretation
          from 1927  to 1983.  The  case should not
          have any precedential effect.

H.R.  Conf. Rep. No. 1027, 98th Cong., 2d Sess. 23-24 (1984),
reprinted  in  1984  U.S.C.C.A.N.  2734,   2773-74  (emphasis
             
added).

                             -25-

secure  back-up  compensation  for  subcontractor  employees,

regardless  of  whether  or  not  the subcontractor  actually

failed to  secure compensation  for its  own employees.   467

U.S.  at  936-40.    Three  months  after  the  Court  issued

Washington  Metropolitan  Area   Transit,  Congress   amended
                                        

sections  4(a) and 5(a) to  narrow the scope  of section 5(a)

immunity by making it available to contractors only where the

subcontractor  defaults  in  securing  compensation  and  the

contractor is obliged by  the amended section 4(a) to  secure

it instead.   See Longshore and  Harbor Workers' Compensation
                                                             

Act Amendments  of 1984, Pub.  L. No.  98-426,   4,  98 Stat.
                       

1639, 1641 (1984).13          We  find  no  evidence  in  the

                    

13.  That amendment provided:

          Sec. 4.  (a) Section 4(a)  is amended  to
          read as follows:
               "Sec. 4. (a) Every employer shall be
          liable  for and shall  secure the payment
          to  his  employees  of  the  compensation
          payable under  sections 7, 8, and  9.  In
          the  case   of  an  employer  who   is  a
          subcontractor, only if such subcontractor
          fails   to   secure   the    payment   of
          compensation  shall   the  contractor  be
          liable for and be required  to secure the
          payment of compensation.  A subcontractor
          shall not  be  deemed to  have failed  to
          secure the payment of compensation if the
          contractor  has  provided  insurance  for
          such compensation for the benefit  of the
          subcontractor.".
               (b)  Section  5(a)  is   amended  by
          adding  at the end  thereof the following
          new  sentence:  "For  purposes   of  this
          subsection, a contractor shall  be deemed
          the   employer   of   a   subcontractor's
          employees only if the subcontractor fails

                             -26-

legislative history,  however, of  an intent to  supplant all

state-law statutory  employer  immunity doctrines  where  the

LHWCA   and  state   compensation  schemes   have  concurrent

jurisdiction.   See Garvin,  787  F.2d at  916-17.   Congress
                          

expressly stated  that the amendment's purpose  was to change

the rules  governing "immunity  under the  Longshoremen's and

Harbor Workers' Compensation Act,"  the "immunity afforded by

Section 5(a) of the Act,"  and the definition of  "'employer'

for purposes  of section  5(a)."   Congress  did not  mention

state-created  immunity  or state  law  workers' compensation

laws.   Absent such evidence, we  see no reason to  find that

Congress  intended   such  a  sweeping  preemption  of  state

workers' compensation  laws, a  change that  would contradict

the general  presumption that the LHWCA  "supplements, rather

than  supplants,  state  compensation  law"   where  the  two

overlap.   Sun Ship,  447 U.S. at  720.  Because  neither the
                   

text  nor  legislative  history  of  section  905(a)  support

appellant's contention that it conflicts with Puerto Rico law

in  this situation, we find no preemption and thus affirm the

district   court's  application   of  Puerto   Rico  workers'

compensation law without regard for the LHWCA.

                    

          to  secure the payment of compensation as
          required by section 4.".

Pub. L. No. 98-426,   4, 98 Stat. 1639, 1641 (1984). 

                             -27-

          Our holding today  is consistent with the  decision

of  the Fourth Circuit in Garvin v. Alumax of South Carolina,
                                                             

Inc., 787 F.2d  910 (4th  Cir.), cert. denied,  479 U.S.  914
                                             

(1986),  which held  that  section 905(a)  does not  conflict

with, and hence does not preempt, the statutory employer rule

of  South  Carolina  workers'  compensation  law,  when  both

regimes apply  concurrently and  the injured worker  brings a

common-law negligence claim against a contractor.  The Garvin
                                                             

court found  that a contractor was entitled to immunity under

South  Carolina  law and  was  not entitled  to  the immunity

extended by section 905(a), as amended in 1984.

          There is nothing in that amendment or its
          legislative history, however, to indicate
          a congressional intention to restrict the
          application of state created  immunity of
          contractors  in  situations in  which the
          state  statute   traditionally  had  been
          applied.
               It was necessary, of course, for the
          Congress in  the  LHWCA to  deal in  some
          fashion  with  employer  immunity.   That
          statute has exclusive application  in the
          District of Columbia and to most injuries
          suffered on  the navigable waters  of the
          United  States.    In  those  areas,  the
          Congress was free to determine for itself
          under   what   circumstances  a   general
          contractor  would  be  immune  from  tort
          actions by employees of  a subcontractor,
          but nothing done in the Congress suggests
          that  it  intended  to modify  immunities
          provided  general  contractors  by  state
          workmen's  compensation laws,  when those
          laws are applicable. . . . 
               The South Carolina rule  of immunity
          of  a  contractor   in  the  position  of
          [defendant] is different from  that under
          the LHWCA, but  not in conflict  with it,
          for   Congress   has  not   purported  to

                             -28-

          prescribe  the  immunity   rules  to   be
          applied by states in actions brought upon
          state law claims. 

Id.  at 916-17.  Because  plaintiff had a  state-law cause of
   

action, the LHWCA immunity  rule did not apply and  hence did

not conflict with the  South Carolina rule.  Id.   Similarly,
                                                

the Virginia Supreme Court held that where both the LHWCA and

Virginia workers' compensation act apply to an injured worker

who brings a state-law  negligence suit against a contractor,

the Virginia statutory employer  immunity rule, which is also

essentially the same  as Puerto Rico's,  is not preempted  by

section 905(a).   McBride  v. Metric Constructors,  Inc., 239
                                                        

Va. 138, 387 S.E.2d 780 (1990).

          We  recognize  that  under significantly  different

circumstances  the question  of  whether  the LHWCA  preempts

state-law defenses of statutory employer  immunity might have

a different answer.   See, e.g., Gates v. Shell Oil, 812 F.2d
                                                   

1509, 1513-14 (5th Cir.), cert. denied, 494  U.S. 1017 (1990)
                                      

(holding  that  the  Louisiana  statutory  employer  rule  is

inapplicable  to a  federal statutory  claim under  the Outer

Continental  Shelf  Lands  Act  by  injured  offshore  worker

because it is  "inconsistent," within meaning of  43 U.S.C.  

1333,  with   the  federal  LHWCA  rule);   Ward  v.  Norfolk
                                                             

Shipbuilding  &  Drydock  Corp.,  770  F.  Supp.  at  1121-22
                               

(applying LHWCA statutory employer rule instead of  state-law

rule where  injured worker had a  "general [federal] maritime

                             -29-

negligence cause of action"  against a contractor); Kramer v.
                                                          

Bouchard Transp.  Co., 741  F. Supp. 1023,  1025-26 (E.D.N.Y.
                     

1990)  (applying federal  rule where  LHWCA bar  on indemnity

actions  between  vessel  owner  and employer,  33  U.S.C.   

905(b), conflicted with state U.C.C. rule); see also Lewis v.
                                                          

Modular  Quarters, 487  U.S.  1226,  1226-27 (1988)  (denying
                                                             

certiorari  to  508  So.  2d  975  (La.  1987))  (White,  J.,
              

dissenting, arguing that  Supreme Court  should have  granted

certiorari to settle the  question whether the LHWCA preempts

state-law statutory employer immunity  rules).  But the above

cases are all factually distinguishable from ours, which fits

squarely within the rules of Garvin and McBride.
                                               

                            III. 
                            III.

          In summary, (1)  the district court properly  found

that, under Puerto Rico law, appellee United States is immune

from appellant's  negligence action; and (2)  for purposes of

immunity the  district court  properly chose to  apply Puerto

Rico  law,  instead of  section 905(a)  of the  Longshore and

Harbor Workers' Compensation Act,  because under the facts of

this  case the federal act  does not preempt  the Puerto Rico

statutory employer doctrine.  We affirm the grant of  summary

judgment for appellee United States.

          Affirmed.  No costs.
                             

                             -30-